Citation Nr: 1439975	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-18 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-concussion syndrome.

2.  Entitlement to service connection for a disability manifested by headaches.

3.  Entitlement to service connection for a psychiatric disability, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The appellant had periods of inactive duty for training (INACDUTRA) in the Army Reserve from April 2002 to March 2008, including a period of INACDUTRA on December 6, 2002. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision that denied service connection for post-concussion syndrome with headaches, and for depression and anxiety.  The appellant timely appealed.

In January 2012, the appellant withdrew her prior request for a Board hearing, in writing.

In August 2013, the Board remanded the matters for additional development.

Consistent with the appellant's assertions and the record, the Board has recharacterized the appeal as encompassing each of the issues on the title page.

Lastly, in addition to reviewing the appellant's paper claims file, the Board has surveyed the contents of her electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and her representative when further action is required.


REMAND

The appellant contends that service connection for residuals of a head injury is warranted on the basis that she was involved in a motor vehicle accident on December 6, 2002, sustaining a head injury, while enroute to rescheduled training; and that she has post-concussion syndrome, headaches, anxiety, and depression. The appellant is competent to describe her symptoms. 

Records in the claims file also indicate that the appellant had been treated with medications for depression and for muscle contraction type of headaches, prior to the December 2002 motor vehicle accident; and that extensive neuropsychological and personality testing, conducted in March 2003, had ruled out a cognitive condition.  

The report of a November 2009 VA traumatic brain injury examination reflects that the appellant had been troubled by headaches since the December 2002 accident, and that she never went back to work. The examiner opined that the overwhelming evidence supports diagnoses of anxiety and depression; and that all of the reported symptoms on examination were easily attributable to anxiety and depression.  No traumatic brain injury was found.  

In October 2013, a VA physician opined that it is at least as likely as not (50/50 probability) that the appellant was disabled during INACDUTRA service as a result of the motor vehicle accident; however, the nature of the disability was "open to question, but it likely is directly related" to the motor vehicle accident.  

Where there is a reasonable possibility that a current condition is related to or is the residual of an injury experienced in INACDUTRA service, VA should seek a medical opinion as to whether the appellant's claimed current disabilities are in any way related to the injury experienced in INACDUTRA service.  Horowitz v. Brown, 5 Vet. App. 217 (1993). 

Moreover, VA should seek a medical opinion regarding whether disabilities manifested by headaches; or by depression and anxiety and other psychiatric symptoms, are caused or aggravated by the injury sustained in the December 2002 motor vehicle accident.  Hence, the Board cannot resolve each of the matters on appeal without further medical clarification.

VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claims, but contains competent lay or medical evidence of a current disability; establishes that the appellant suffered an injury in INACDUTRA service; and indicates that the current disabilities may be associated with the in-service injury.  38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the appellant's claims file (physical or electronic), VA treatment records for headaches; and for depression, anxiety, and other psychiatric symptoms, dated from December 2013 to the present date.  

2. Return the claims file to the October 2013 VA examiner (or, if that examiner is unavailable, a suitable substitute) to provide an addendum opinion.

The examiner should offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current headache disorder is from an injury incurred or aggravated during inactive duty for training in December 2002.  The examiner's attention is directed to the documentation concerning the motor vehicle accident that occurred in December 2002.  

Aggravation means a permanent increase in disability that is beyond the natural progress.

The examiner should provide a rationale for the opinion. If deemed necessary, the appellant may be scheduled for further examination.  The appellant's claims file, to include a complete copy of this REMAND, must be available to the examiner designated; and the report of examination should note review of the claims file.

3. Afford the appellant a VA examination to identify all current disability underlying the appellant's current complaints of anxiety and depression and other psychiatric symptoms, and the likely etiology thereof.  

For any current disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) from an injury incurred or aggravated during inactive duty for training in December 2002.  The appellant has reported continuing symptoms of anxiety and depression and other psychiatric symptoms since the motor vehicle accident that occurred in December 2002. 

The examiner is asked to explain the reasons behind any opinions offered. The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The appellant's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the appellant, and the examination report should note review of the file.

4. After ensuring that the requested actions are completed, the AMC should re-adjudicate the claims on appeal. If the benefits sought are not fully granted, the AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order. 

No action is required of the appellant and her representative until they are notified by the AMC. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

